               Case 19-17544-SMG         Doc 80    Filed 10/03/19     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

IN RE:                                                      CASE NO.: 19-17544-SMG
SEVEN STARS ON THE HUDSON, CORP.,                           CHAPTER 11
      Debtor
_________________________________/

           DEBTOR’S MOTION TO ASSUME UNEXPIRED LEASE OF
      NONRESIDENTIAL PROPERTY PURSUANT TO BANKRUPTCY CODE §§
                             365(a)(d)(4)

         Debtor-in-possession, Rockin’ Jump, LLC (“Debtor”), by and through its undersigned

counsel, files Debtor’s Motion to Assume Unexpired Lease of Nonresidential Property Pursuant

to Bankruptcy Code §§ 365(a)(d)(4) (the “Motion”), and in support states the following facts:

         1. On June 5, 2019 (the “petition date”), the Debtor filed a Voluntary Petition under

            Chapter 11 of the United States Bankruptcy Code. Pursuant to Bankruptcy Code §§

            1107 and 1108, Debtor continued in possession and operation of business and property,

            as a debtor-in-possession.

         2. The Debtor operates a trampoline park at 5300 N. Powerline Road, Ft. Lauderdale, FL

            (the “Premises”), under the name Rockin’ Jump, LLC.

         3. The Debtor is operating from the Premises pursuant to a lease (“Lease”), dated on or

            about November 23, 2015. The Lease is between MDH Powerline Holding, LLC

            (“Landlord”) and Debtor. A copy of the Lease agreement is attached as an exhibit to

            the adversary proceeding.

         4. Prior to the commencement of this case, the Debtor was having various disputes with

            the Landlord. While in possession of the Premises, the Debtor began to continuously

            suffer at the hands of the Landlord and its agent, XBK Management, LLC d/b/a
       Case 19-17544-SMG           Doc 80     Filed 10/03/19      Page 2 of 4



   Extreme Action Park (“Xtreme”) beginning in late Fall 2017 because the Landlord

   and/or its agent Xtreme (with the knowledge, acquiescence or ratification of the

   Landlord) breached the Lease as follows: removed Debtor’s internal signage; refused

   to fairly represent Debtor’s facilities on the facility maps; interfered with Debtor’s

   business; removed Debtor’s satellite desk; blocked customers from seeing the

   Premises; improperly fixed the leaky roof; ignored the flooding issue in the parking lot;

   removed the Debtor from the Landlord’s website; deprived Debtor of his entitlement

   to 15% off food at events taking place at the Premises; put in unauthorized cameras

   that interfered with Debtor’s right to privacy; and interfered with the Lease’s covenant

   of quiet enjoyment. The Debtor advised the Landlord of these problems. The issues

   were not resolved to the satisfaction of the Debtor. Notwithstanding all of the

   foregoing, however, the Debtor has diligently continued to pay all rents due to

   Landlord, resolving to the seek relief as to the Landlord’s misconduct through this

   Court.

5. To that end, the Debtor sought to protect its interest in the Lease, as well as the vitality

   of the trampoline park, by commencing an adversary proceeding (“Adversary

   Proceeding”) on or about July 19, 2019, in the United States Bankruptcy Court for the

   Southern District of Florida Broward Division, in an action captioned Seven Stars on

   the Hudson Corporation, d/b/a Rockin’ Jump v. MDG Powerline Holding, LLC and

   XBK Management LLC, d/b/a Xtreme Action Park, case no. 19-01230-RBR

   (“Complaint”). Within the Complaint, the Debtor sought, inter alia, a declaratory

   judgment, breach of the Lease, including breach of the implied duty of good faith and

   fair dealing, breach of the covenant of quiet enjoyment, violation of the unfair and
              Case 19-17544-SMG          Doc 80      Filed 10/03/19        Page 3 of 4



           deceptive trade practice act under Fla. Stat. § 501.204, assumption of the Lease, tortious

           interference with business relationships by Xtreme, and civil conspiracy.

       6. The Adversary Proceeding is still pending in this bankruptcy case.

       7. There has been no finding by any court of competent jurisdiction the Lease interest has

           been terminated.

       8. Accordingly, pursuant to Bankruptcy Code §§ 365(a)(d), the Debtor hereby moves this

           Court for an Order approving the Debtor’s assumption of the Lease, subject to the

           outcome of the Adversary Proceeding. By moving for such assumption, the Debtor is

           not waiving any claim it has asserted in the Adversary Proceeding, nor admitting any

           defenses interposed by the Defendants thereto. The Debtor will continue to pay rent

           and otherwise perform under the Lease unless and until this Court may otherwise direct.

       WHEREFORE, for the foregoing reasons, it is respectfully prayed that this Court enter

an Order approving the Debtor’s assumption of the Lease, and for such and further relief as this

Court may deem just and proper under the circumstances.




                                    (This area intentionally left blank)
              Case 19-17544-SMG          Doc 80     Filed 10/03/19     Page 4 of 4



                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on October 3, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF, and that the foregoing document is being
served this day on all counsel of record or pro se parties identified on the attached service list
either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other
authorized manner for those counsel or parties to are not authorized to receive electronically
Notices of Electronic Filing.
                                                                     /s/_Sonya S. Slott, Esq._
                                                                     Sonya S. Slott, Esq.
                                                                     FLBN 603910

                                                                     The Salkin Law Firm
                                                                     PO Box 15580
                                                                     Plantation, FL 33318
                                                                     954-423-4469
                                                                     sonya@msbankrupt.com
